DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 12/17/20 has been entered. Claims 1-3, 8-10 and 15-17 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is acknowledged.
Applicant is citing numerous references (more than 270) and it appears that many of them are NOT relevant to the currently claimed invention (Example: US Patent No. 8462103 (or 4,890,257 or 6040817 or 6075531 or 7149499 and many more) has nothing to do with the claimed invention). Examiner therefore has given cursory "consideration" to these references as a group that contains many irrelevant references.  If Applicant believes that some references are directly relevant to the claimed invention, then applicant is required to specifically point out these references and the relevance to aid the examiner in a more thorough and meaningful consideration of these 274 references.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 now recite “weighting a sum of the one or more audio metrics for active speaker determination”. Further, claims 2-3, 9-10 and 16-17 recite “wherein the sum of the one or more audio metrics are dynamically weighted”, and “wherein the sum of the one or more audio metrics are weighted based on importance for determining the speaker status”. These limitations are not supported by the specification. Specification (paragraph 0096) discloses regarding “summing up the weighted metrics”. However, nowhere in the specification, it discloses weighting a sum of the audio metrics. As per specification, each audio metrics are weighted and then summed up. Rather than summing up and weighted (as claimed by claims 1-3, 8-10 and 15-17). Claims 2-7, 9-14 and 16-20 depend on claims 1, 8 and 15 respectively. Therefore, claims 2-7, 9-13 and 15-20 are rejected for the same reason.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No 10,771,621. Although, the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1, 8, 15 of the instant application are identical with the exception of the narrower claim limitations of  “weighting, via a trained machine learning model, the one or more audio metrics based on importance of the one or more audio metrics…” and “summing the one or more weighted audio metrics” and  as claimed in patented claims 1, 8, 14. Parent Patent has the narrower claim limitations.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent 10,771,621. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
                                             
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0143989 to Jelinek (“Jelinek”) in further view of U.S. Patent Application Publication No. 2009/0147942 to Culter (“Culter”).
As to claims 1, 8 and 15, Jelinek discloses a method, a system and a non-transitory computer-readable medium instructions [Abstract, Figs. 1-4, pages 1-14], the method comprising: analyzing real time audio using at least in part linear filter [paragraphs 0028-0030]; in response to analyzing real time audio, determining, from the analyzed real time audio, one or more audio metrics [paragraphs 0031-0047] ; weighting a sum of the one or more audio metrics [paragraphs 0049-0051] for active speaker determination [paragraphs 0048-0062]; comparing the sum of the one or more weighted audio metrics and a hysteresis threshold [paragraphs 0049-0062]; in response to the sum of the one or more weighted audio metrics being greater Jelinek, when SNR average (which includes sum of weighted energy per critical band, equations 6-8) is greater than the threshold VAD (which is calculated based on hysteresis), then the frame is declared as active speech frame and VAD flag is set to 1 [paragraphs 0060-0062].
Jelinek does not expressly disclose analyzing real time audio using at least in part an acoustic echo cancellation linear filter and in response to determining the speaker status as active, removing one or more of residual echo or noise from the real time audio. Even though, Jelinek discloses in response to determining the speaker status as active, reducing one or more of residual echo or noise from the real time audio [paragraphs 0084-0085, 0114]. It would have been obvious to remove the noise from the real time audio, such that when active speaker is speaking, there is no other noise or echo.
In the same or similar field of invention, Culter discloses disclose analyzing real time audio using at least in part an acoustic echo cancellation linear filter [Culter paragraphs 0021-22, 0030, 0034-0035, 0039-41] and in response to determining the speaker status as active, removing one or more of residual echo or noise from the real time audio [Culter paragraphs 0016, 0022, 0030, also see 0034-41].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jelinek to have features of analyzing real time audio using at least in part an acoustic echo cancellation linear filter and in response to determining the speaker status as active, removing one or more of residual echo or noise from the real time audio as taught by Culter.  The suggestion/motivation would have been to improve sound source localization and reduce the echo effect [Culter paragraph 0041].  
As to claims 4, 11 and 18, Jelinek discloses wherein the one or more audio metrics include cross correlations among background noise state, voice activity, and pitch state [paragraphs 0028-0030, 0048-0062, 0081-0084, 0125, 0129]. Further, Culter discloses wherein 
As to claims 5 and 12, Jelinek discloses wherein the one or more audio metrics include at least one an energy level, background noise level, signal to noise ratio (SNR), voice activity or pitch analysis [paragraphs 0028-0030, 0048-0062, 0081-0084, 0125, 0129]. Further, Culter discloses wherein the one or more audio metrics include at least one of an energy level, background noise level, signal to noise ratio (SNR), voice activity or pitch analysis [paragraphs 0030, 0034-35, 0039-0041]. In addition, the same motivation is used as the rejection of claims 1, 8 and 15.
As to claims 6, 13 and 20, Culter discloses wherein the real time audio is captured by a plurality of input devices, and a real time audio from one of the plurality of input devices,  based on the speaker status active, has the one or more residual echo or noise removed [paragraphs 0022, 0030, also see 0034-41]. In addition, the same motivation is used as the rejection of claims 1, 8 and 15.
As to claims 7, 14 and 19, Culter discloses wherein the real time audio is analyzed in in one or more sub band domains [paragraphs 0021-0022, 0034-0035, and 0039-41]. In addition, the same motivation is used as the rejection of claims 1, 8 and 15.

	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jelinek and Culter  (as applied above) in further view of U.S. Patent Application Publication No. 2016/0189733 to Vasilieff et al.(“Vasilieff”).

claims 2, 9 and 16, Jelinek and Culter disclose a method, a system and a non-transitory computer-readable medium instructions of claims 1, 8 and 15 (see rejection of claims 1, 8 and 15).
Jelinek and Culter do not expressly disclose wherein the sum of one or more weights used in weighting the one or more audio metrics is generated dynamically from a machine learned model.
In the same or similar field of invention, Vasilieff discloses wherein the sum of one or more weights used in weighting the one or more audio metrics is generated dynamically from a machine learned model [Vasilieff paragraph 0056].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jelinek and Culter to have features of wherein the sum of one or more weights used in weighting the one or more audio metrics is generated dynamically from a machine learned model as taught by Vasilieff.  The suggestion/motivation would have been to provide an improved method for detecting speech activity based on facial features [Vasilieffparagraphs0003, 0008].  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jelinek and Culter (as applied above) in further view of U.S. Patent Application Publication No. 2003/0195745 to Zinser et al. (“Zinser”)

As to claims 3, 10 and 17, Jelinek and Culter disclose a method, a system and a non-transitory computer-readable medium instructions of claims 1, 8 and 15 (see rejection of claims 1, 8 and 15).
Jelinek and Culter do not expressly disclose wherein the sum of the one or more audio metrics are weighed based on importance for determining the speaker status.
Zinser discloses wherein the sum of the one or more audio metrics are weighed based on importance for determining the speaker status [paragraphs 0303-0305]. As per Zinser, the background noise level is estimated for each sub-band. The normalized sub-band levels and intermediate VAD decision for the current frame are received as inputs. The background noise sub-band levels are updated with a weighted sum of their current value and the input sub-band levels. However, the weights for the summation are varied, depending on several conditions such as if the voice activity is detected or not [paragraph 0303]. For example, if the voice activity is detected than the weights are set such that the background noise sub-band levels can only be updated to avoid corruption of the background noise [paragraph 0304].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jelinek and Culter to have features of wherein the sum of the one or more audio metrics are weighed based on importance for determining the speaker status as taught by Zinser.  The suggestion/motivation would have been to provide a system and method for transcoding compressed speech from a first coding standard to a second coding standard which retains a high degree of speech quality in the transcoding process and takes advantage of the improved voice quality features provided by newer coding standards [Zinser paragraphs 0016-18].  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

U.S. Patent No. 7881927 to Reuss (See column 1 lines 31-45).
U.S. Patent Application Publication No. US 20190104360 A1 to Bou Daher (see paragraph 0066, also see Figs. 2-3 and corresponding paragraphs).
U.S. Patent Application Publication No. US 20150154981 A1 to Barreda et al. (paragraphs 0004, 0013, Fig. 2 and corresponding paragraphs).
U.S. Patent Application Publication No. US 20120209601 A1 to Jing (Fig. 1B and corresponding paragraphs).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652